Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-20-00075-CR

                                 IN RE Fortino Anthony GUTIERREZ

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: February 12, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed an application for leave to file a petition for writ mandamus and a petition for

writ of mandamus. In his petition, relator asks this court to order the trial court to dismiss the

charges against him and release him from custody.

           We deny as moot relator’s request to file a petition for writ of mandamus because leave is

not required to file a petition in an intermediate appellate court. See TEX. R. APP. P. 52.1; In re

Medina, 04-19-00041-CR, 2019 WL 360534, at *1 (Tex. App.—San Antonio Jan. 30, 2019, no

pet.). Relator is represented by trial counsel below; therefore, he is not entitled to hybrid

representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a

right to hybrid representation means relator’s pro se mandamus petition will be treated as


1
  This proceeding arises out of Cause Nos. 2018CR11220 & 2018CR11221, styled The State v. Fortino Antonio
Gutierrez, pending in the 399th Judicial District Court, Bexar County, Texas, the Honorable Andrew Carruthers
presiding.
                                                                                   04-20-00075-CR


presenting nothing for this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806

(Tex. App.—Houston [1st Dist.] 1994, orig. proceeding). Accordingly, relator’s petition for writ

of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                 PER CURIAM

Do not publish




                                               -2-